Citation Nr: 1824046	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and major depressive disorder.

2.  Entitlement to service connection for headaches, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to June 1959; and later in the United States Marine Corps Reserve.  

This case comes before the Board from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran did not request a Board hearing.    

In April 2017, the Board remanded the Veteran's claims for a VA examination for any diagnosed psychiatric disorders and further development.  In July 2017, VA afforded the Veteran an adequate examination and associated all outstanding, available records to fulfill the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2018, the Veteran's accredited representative alleged that VA has not provided a reliable etiology for the Veteran's claimed headaches condition.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for headaches as secondary to service-connected PTSD has also been raised by the record in a November 10, 2014 attorney filing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) with the assistance of an appropriate medical examination.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD.

2. The Veteran did not engage in combat during service.

3. The Veteran's self-reporting of an in-service stressor is corroborated by a statements from a family member and fellow Veteran, and is consistent with the circumstances, conditions, or hardships of the Veteran's service.

4. Competent medical evidence relates the Veteran's PTSD to the in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD has been met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5), 4.125, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist with respect to his psychiatric claim; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

The Veteran's VA and private treatment records have been obtained and considered. The Board notes that the Veteran's active duty service treatment records are unavailable, as they were housed in that section of the National Personnel Records Center's St. Louis storage facility which burned in a 1973 fire.  Army records prior to 1959 were destroyed almost in their entirety.  Under such circumstances, there is a heightened obligation to assist the Veteran to develop the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In May 2013 and June 2013 memoranda, the RO concluded the records are unavailable and advised the Veteran of alternative methods to support his claim, including the Veteran's own submission of any service treatment records he possesses.  In September 2015, the Veteran filed a Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, by which he indicated he reported a stressor at the time of incident during active duty.  

Also, the Veteran was afforded a VA examination in April 2017 with regard to his psychiatric claim.  The Board finds the examination adequate for adjudication purposes.  The examiner reviewed the Veteran's claims folder, conducted a physical examination and provided rationales for opinions offered. 

Accordingly, the Board finds that there is no further action to undertake to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of Board's adjudicating his claim for an acquired psychiatric disorder.

II. Service Connection

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and major depressive disorder, and headaches secondary to it.  (See Brief of Attorney Bander filed November 2014).  Specifically, he states he was made to treat fellow service members inhumanely as a sergeant assaulting them, including without merit or training as a "Temp Sgt.," and that he suffered verbal and sexual harassment of his peers, including at least one specific physical incident in a shower.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131;  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f)(5).

The PTSD diagnosis must be made according to 38 C.F.R. § 4.125(a), which mandates all mental disorder diagnoses conform to the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders, including PTSD, and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran's claim was certified to the Board prior to August 4, 2014, the claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must also be considered using the DSM-IV criteria.

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66   (1993).  If the evidence establishes that the veteran engaged in combat, and the claimed stressor is related to combat, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary.  38 U.S.C. § 1154(b);  38 C.F.R. 
§ 3.304(d), (f);  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The claimed stressor must be "consistent with the circumstances, conditions, or hardships of such service."  38 C.F.R. § 3.304(f)(2).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  In this case, there is no evidence and the Veteran does not contend that he engaged in combat.   

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge). 

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  
The standard of proof to apply in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. 
§ 3.102 . The preponderance of the evidence must be against the claim to deny benefits.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Analysis

In July 2017, VA afforded the Veteran a VA examination of his psychiatric claims. VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds the July 2017 examination report competent, credible and highly probative.  The July 2017 examiner opined that the Veteran's PTSD was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran's medical history, including his (1) current diagnosis of PTSD meeting DSM-5 diagnostic criteria; and (2) in-service recollection of a specific incident of sexual harassment in a shower during active duty, as a well as a pattern of verbal sexual harassment repeatedly.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner explained the Veteran's PTSD traces back to the Veteran's reported in-service incidents, since the Veteran showed no signs of significant exaggeration or feigning of mental disorder symptoms in self-reporting.  The examiner further commented that he could not examine the Veteran's active duty service treatment records which are unavailable.  Also, the Board here notes that the Veteran's multiple statements filed describing his memories appear consistent and therefore credible, such as in April 2014, May 2015 and July 2015.  

Likewise, in October 2014 the Veteran's treating VA physician addressed a letter to the Veteran stating he has been treating the Veteran for PTSD, Anxiety and Depression since 2012.  Specifically, the VA physician states that the etiology of his symptoms arose from his time in the military, as the Veteran relayed to him that actions he was made to undertake as to other soldiers were immoral and degrading, such as taunting recruits at the end of a bayonet or pushing them out of an airplane door when they indicated they would refuse, which was against regulation, as the Veteran described in a filing of April 2014.  Moreover, the October 2014 VA physician explained that recurring memories of these incidents and severe feelings of shame and guilt are the basis for his current diagnosis, as of 2014, of PTSD/Anxiety/Depression.  The Veteran is both competent to report his memories as he recalls them; and credible given their relative consistency.  Thus, the Board also lends them significant weight, as did both medical professionals, as probative evidence of what his unavailable service treatment records may or may not have corroborated.   

Both the July 2017 VA examiner and the October 2014 VA physician noted the Veteran's buddy statements by family member and fellow Veteran J.F., and fellow Veteran M.D., noting changed behavior they observed.  To corroborate the noticeable effect of the incidents giving rise to the PTSD, J.F. stated that letters from the Veteran sent home displayed anger and frustration in relaying duties that seemed "very tough," and including stories of what he had to do to new recruits, using swear words, which showed a change in character.  J.F. also noted employment in two separate jobs driving truck following service that lasted only 2 weeks and 6 months each, due to inability to get along with coworkers and customers.  Similarly, M.D. states he witnessed the Veteran break down crying several times when complaining of what he was ordered to do at Fort Bragg, including some things legally not allowed in training; and that his appearance was unshaven and clothes were unkept.  

The Board finds both J.F. and M.D. competent to report what they observed of the Veteran; and credible in their candor; and thus lends them weight in probing events that impacted the Veteran's behavior witnessed.  As to both the July 2017 VA examiner and the October 2014 VA physician, the Board finds the reports of both competent due to education and training; and credible due to in depth describing of the Veteran's symptoms.  Moreover, the Board lends both significant weight relative to the absence of service treatment records, to reconstruct from detailed memories what was at least as likely as not to have happened during the Veteran's service as a stressor, and to explaining how it provides a nexus to his current PTSD.  

Since the Veteran's service treatment records are unavailable, the Board has afforded the Veteran the benefit of the doubt concerning the in-service events or injuries.  As noted above, the Board has found the Veteran's statements regarding inservice stressor credible.  Considering the probative weight of the medical and lay evidence, the Veteran's claim for PTSD is granted.  To the extent that the Veteran may assert a separate service connection claim for other psychiatric disorders, including anxiety or a depressive disorder, the Board finds that symptoms of any other disorders are part of the PTSD claim granted herein.  38 C.F.R. § 4.130.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and major depressive disorder, is granted.


REMAND

The Veteran seeks entitlement to service connection for headaches, and has alleged them, through Counsel in November 2014, as secondary to his acquired psychiatric condition, which is now service-connected as PTSD.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudicating the claim for headaches.

Remand is needed to afford the Veteran a VA examination in conjunction with his claim for service connection for a headaches disorder.  He has not yet been afforded an examination in conjunction with his claim for headaches.

A July 2017 PTSD examination does not identify any diagnosis other than PTSD, and indicates no response was provided when asked of other diagnoses relevant to the understanding or management of the mental health disorder.  The 2017 examination did not address headaches at all;  and does not provide an opinion as to possible aggravation to the Veteran's headaches over a baseline, if any, caused by his service-connected PTSD disability.  See 38 C.F.R. § 3.310 (2017).  As such, the Board finds that the VA examination is needed to obtain a medical opinion on whether the Veteran's headaches disorder is diagnosed, and whether it is more likely than not related to service, or at least secondary to his PTSD service-connected disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to assist in obtaining any outstanding records of pertinent private treatment for the claimed headaches.  All development efforts must be in writing and associated with the claims file.

2.  Update the claims folder with the outstanding Veteran's VA treatment records.

3..  Afford the Veteran the appropriate VA examination to determine the nature and etiology of his claimed headaches disorder.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  

After a review of the record and findings from clinical evaluation, the examiner should provide opinions on the following: 

a. Is it at least as likely as not (50 percent probability or greater) that any current headache disorder had its onset in service or is otherwise related to the Veteran's service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current headache disorder is proximately caused or aggravated by his service-connected acquired psychiatric disability, to include PTSD?  The VA examiner should consider and discuss the findings the July 2017 VA examination contains as well as any medical literature provided in support of the Veteran's claim. 

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

An explanation for all opinions expressed must be provided. 

4. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection claim and consider evidence received since the most recent supplemental statement of the case.  If benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


